                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 KAREN DENISE KING,                          )
                                             )
               Plaintiff,                    )
                                             )
 v.                                          )     No.:   1:20-CV-196-TAV-HBG
                                             )
 COMMISSIONER OF                             )
 SOCIAL SECURITY,                            )
                                             )
               Defendant.                    )


                                        ORDER

        Before the Court is the Report and Recommendation (R&R) entered by

 United States Magistrate Judge H. Bruce Guyton on July 21, 2021 [Doc. 23], regarding

 plaintiff’s Motion for Judgment on the Pleadings [Doc. 19] and defendant’s Motion for

 Summary Judgment [Doc. 21]. The magistrate judge recommends that the Court grant

 plaintiff’s motion in part, deny defendant’s motion, and remand the case to the

 Administrative Law Judge to appropriately consider the medical opinions of record.

        There have been no timely objections to the R&R, and enough time has passed since

 the filing of the R&R to treat any objections as having been waived. See 28 U.S.C.

 § 636(b)(1); Fed. R. Civ. P. 72.

        After careful review of the matter, the Court agrees with the magistrate judge’s

 recommendations, which the Court adopts and incorporates into its ruling. Accordingly,

 the Court ACCEPTS IN WHOLE the R&R [Doc. 23]. This case is hereby REMANDED

 for further proceedings consistent with the R&R, plaintiff’s motion [Doc. 19] is hereby



Case 1:20-cv-00196-TAV-HBG Document 24 Filed 08/10/21 Page 1 of 2 PageID #: 509
 GRANTED in part, and defendant’s motion for summary judgment [Doc. 21] is hereby

 DENIED. The Clerk of Court is DIRECTED to CLOSE this case.

       IT IS SO ORDERED.


                               s/ Thomas A. Varlan
                               UNITED STATES DISTRICT JUDGE




                                        2


Case 1:20-cv-00196-TAV-HBG Document 24 Filed 08/10/21 Page 2 of 2 PageID #: 510
